                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

NIPPON YUSEN KABUSHIKI       §
KAISHA,                      §                        CIVIL ACTION
                             §
           Plaintiff,        §                        CASE NO. __________________
                             §
        v.                   §                        JUDGE
                             §
RIVERSIDE NAVIGATION LTD. ,  §                        MAGISTRATE
GLORY RIVERSIDE NAVIGATION   §
LTD., ACTIVE DENIZCILIK VE   §                        IN ADMIRALTY
GEMI ISLETMECILIGI A.S., AND §
ACTIVE SHIPPING & MANAGEMENT §
PTE LTD.,                    §
                             §
           Defendants.       §

                  PLAINTIFF NIPPON YUSEN KABUSHIKI KAISHA’S
                   MOTION FOR AN ORDER APPOINTING GLOBAL
                  MARITIME SECURITY AS SUBSTITUTE CUSTODIAN

        COMES NOW Plaintiff, NIPPON YSEN KABUSHIKI KAISHA (hereinafter “Plaintiff”),

by and through undersigned counsel, respectfully requests that Global Maritime Security

(hereinafter “Global Maritime”), be named substitute custodian for the United States Marshal in

connection with the attachment of the M/T RIVERSIDE (IMO No. 9412464) (hereinafter “the

Vessel”), in this action.

        As grounds for this motion, Plaintiff states the following:

        1.      On September 8, 2020, Plaintiff filed a Verified Complaint pursuant to Rule 9(h)

of the Federal Rules of Civil Procedure and Rules B of the Supplemental Admiralty Rules for

damages in the amount of USD 2,000,000.00, together with interest, costs, and attorney’s fees.

        2.      The Court ordered the issuance of process of maritime attachment and the United

States Marshal attached the Vessel within the Middle District of Louisiana.




                                                 1
       3.      Maintaining custody of the Vessel by the United States Marshal will require

additional monetary deposits to retain custody and the hiring of caretakers experienced in caring

for vessels, which will incur substantial expenditures for services usually associated with

safekeeping vessels.

       4.      In order for the Vessel to remain in the hands of a competent person and to save

unnecessary expenses, Plaintiff wishes to have Global Maritime Security, located at P.O. Box

1701, Gretna, LA 70054, an experienced substitute custodian approved by the United States

Marshal Service throughout the United States, to be appointed as substitute custodian of said

Vessel and have the Vessel remain at its current location and/or be properly moored and secured

during the pendency of this action.

       5.      Global Maritime has agreed to assume responsibility for overseeing the care and

custody of the Vessel as more fully set forth in the accompanying the Declaration of John Saltzman

and will act as substitute custodian of the Vessel if the Court grants this motion.

       6.      Global Maritime has agreed to act as substitute custodian of the Vessel in lieu of

the United States Marshal, and to serve as substitute custodian of the Vessel while it remains in

custodia legis or until further notice of the Court. Global Maritime has expertise and experience

to serve as an acceptable substitute custodian and to provide the care, maintenance, and security

of the Vessel. See Declaration of John Saltzman, General Manager of Global Maritime Security.

       7.      While Global Maritime has custody of the Vessel, it will be adequately protected

by liability insurance.

       8.      Should this Court see fit to grant this Motion, Plaintiff and Global Maritime agrees

to release the United States, the United States Marshal, their agents, servants, employees, and all

others for whom they are responsible from any and all liability and responsibility arising out of the




                                                 2
care and custody of the Vessel, from the time the United States Marshal transfers possession of

said Vessel over to said substitute custodian.

       9.      The Plaintiff and Global Maritime further agrees to hold harmless and indemnify

the United States, the United States Marshal, their agents, servants, employees, and all others for

whom they are responsible from any and all claims whatsoever arising out of the Global

Maritime’s possession and keeping of the Vessel.

       WHEREFORE, in accordance with the representations set forth herein and in the

accompanying declaration, Plaintiff requests this Honorable Court to enter an order appointing

Global Maritime Security as the substitute custodian for the M/T RIVERSIDE (IMO 9412464)

currently under arrest and attachment in these proceedings, and directing the United States Marshal

of this District to surrender the possession and custody of the M/T RIVERSIDE to Global Maritime

Security, by and through its authorized representatives and that upon such surrender, the United

States Marshal be discharged from his duties and responsibilities for the safekeeping of the Global

Maritime Security and held harmless for any and all claims arising out of said substituted

possession and safekeeping of the Vessel. Additionally, Plaintiff requests that the Court further

Order that the Vessel be allowed to conduct normal cargo operations, both discharging and

loading, repair works, and to shift berths, always remaining within this judicial district, but at the

risk and expense of the Vessel’s interests.




                                                  3
Dated: September 8, 2020
       New Orleans, Louisiana              Respectfully submitted,

                                           /s/ Daphne P. McNutt_________
                                           Daphne P. McNutt (#20292)
                                           Barry & Co., LLC
                                           612 Gravier Street
                                           New Orleans, LA 70130
                                           dmcnutt@barrylawco.com
                                           Telephone: (504) 525-5553
                                           Facsimile: (504) 505-1909

                                           Attorneys for Plaintiff Nippon Yusen
                                           Kabushiki Kaisha

Of Counsel
CHALOS & CO, P.C.
Briton P. Sparkman
Pro Hac Vice Application Forthcoming
Attorney for Plaintiff
7210 Tickner Street
Houston, Texas 77055
Telephone: (516) 714-4300
Email: bsparkman@chaloslaw.com




                                       4
